Motion for an extension of time granted insofar as to extend the time for plaintiff-appellant to serve its amended complaint to 20 days after service upon its attorneys of" a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.